DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1-4.  Currently claims 1-8 and 17 are pending.  

Allowable Subject Matter
Claims 1-8 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claim 1 of a counter-rotating differential speed extrusion device comprising a barrel and a screw in which the screw mechanism comprises a first and second screw, wherein a crest diameter and a root diameter of the first screw are respectively meshed with a root diameter and a crest diameter of the second screw; the first screw and the second screw are configured for counter-rotating in differential speeds at a fixed rotation speed ratio; at least one first intermediate circular arc structure is provided between the root diameter and the crest diameter of the first screw, a second intermediate circular arc structure that is tangent to the first intermediate circular arc structure is provided between the root diameter and the crest diameter of the second screw; a trend of the first intermediate circular arc structure is consistent with a thread trend of the crest diameter and the root diameter of the first screw; a trend of the second intermediate circular arc structure is consistent with a thread trend of the root diameter and the crest diameter of the second screw; wherein the first intermediate circular arc structure is disposed on one side or both sides of the crest diameter of the first screw, and the second intermediate circular arc structure is also disposed on one side or both sides of the crest diameter of the second screw; the first intermediate circular arc structure and the second intermediate circular arc structure are jointly used to open a screw groove of the first screw and a screw groove of the second screw to each other, and form an "8"-shaped chamber positive displacement conveying unit in addition to the other limitations in the claim.
Claims 2-8 and 17 depend upon claim 1 and are therefore also allowed.
The closest prior art of record, Swallow and Selbach, teaches counter-rotating differential speed extrusion devices including twin screw extruders having a root and crest of a screw thread as discussed in the Non-Final rejection mailed 03/29/2022.  However, as discussed in the response filed 06/28/2022, the prior art does not teach the entirety of the particularly claimed subject matter as amended in independent claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742